            Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

HUDSON INSURANCE COMPANY,                         §
                                                  §
       Plaintiff,                                 §
                                                  §
V.                                                §       CASE NO. 3:19-cv-00098
                                                  §
HORIZONE CONSTRUCTION I, LTD.,                    §
RENT & BUILD, LTD.,                               §
ROSA M. DE STEFANO, and                           §
LUIS R. DE STEFANO                                §
      Defendants                                  §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, Hudson Insurance Company, complains of Horizone Construction I, Ltd.,

Rent & Build, Ltd., Rosa M. De Stefano, and Luis R. De Stefano, Defendants, and

respectfully states as follows:

                                           Parties

       1.      HUDSON INSURANCE COMPANY, (“Hudson” or “Plaintiff”) is a New York

domiciled stock insurer. At all times relevant to the issuance of the bonds which are the

subject of this suit, Hudson was a New York corporation duly licensed and organized to

conduct the business of suretyship in the state of Texas.

       2.      Horizone Construction I, Ltd. is a Texas limited partnership with its principal

place of business in El Paso, Texas.

       3.      Defendant Rent & Build, Ltd. is a limited partnership with its principal place

of business in El Paso, Texas.

       4.      Defendant Rosa M. De Stefano is a citizen of the state of Texas with a

principal residence in El Paso, Texas.


PLAINTIFF’S ORIGINAL COMPLAINT                                                   PAGE 1 OF 5
             Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 2 of 15



       5.       Defendant Luis R. De Stefano is a citizen of the state of Texas with a

principal residence in El Paso, Texas.

       6.       The Defendants are collectively referred to herein as “Defendants” or

“Indemnitors.”

                                         Jurisdiction

       7.       This court has diversity jurisdiction over this action pursuant to 28 U.S.C.

§1332 and the amount in controversy exceeds $75,000, exclusive of interest and costs.

                                             Venue

       8.       Venue of this action is proper in the El Paso Division of this judicial district

under 28 U.S.C. §1391 as substantially all pertinent events and omissions giving rise to the

claims herein occurred in the El Paso Division of this judicial district and the Defendants,

or the majority of them, reside in or transact business in this district.

       9.       All conditions precedent to bringing this action have occurred or have been

waived.

                                       Indemnification

       10.      On or about June 16, 2015, the Defendants each executed a General

Indemnity Agreement (“GIA”) in favor of Hudson.

       11.      A copy of the GIA upon which this lawsuit is based is attached hereto as

Exhibit “A.”1

       12.      Each of the Defendants executed the GIA in partial consideration of Hudson,

as Surety, agreeing upon approval, to furnish surety bonds on behalf of Horizone




       1
           Properly redacted for privacy preservation.

PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 2 OF 5
             Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 3 of 15



Construction I, Ltd. (“Horizone”) and/or Rent & Build, Ltd. (“Rent & Build”) as Bond Principal.

       13.    Hudson, as Surety, issued Performance and Payment Bonds (“Bonds”) in

favor of Dan Williams Co. (“DWC”) as named obligee for a construction project undertaken

by Horizone known as the Bridge Replacement at FM 1110 and IH-10 Frontage Roads in

El Paso, Texas. (the “Project”).

       14.    Subsequent to issuing the Bonds, Hudson received a performance bond and

reimbursement demand claim on the performance bond issued for Horizone to DWC; the

general contractor for the Project. Horizone’s construction contract was terminated by

DWC. Thereafter Hudson was made a third-party respondent in an arbitration proceeding

by DWC.

       15.    As surety for Horizone, Hudson incurred expenses in connection with the

claim asserted against the performance bond by DWC.

       16.    Hudson’s expenses included, but are not limited to, claim investigation

expenses, mediation and arbitration expenses, consulting fees, and attorney’s fees. All

expenses incurred by Hudson were in connection with defending the bond claim asserted

by DWC and in supporting Horizone’s affirmative claims against DWC in the arbitration

proceeding.

       17.    Hudson’s expenses are reimbursable by the Defendants pursuant to the

terms of the GIA.

       18.    The GIA provides, in pertinent part:

       INDEMNITY TO SURETY: Undersigned agree to pay to Surety upon demand:

              1.     All loss, costs and expenses of whatsoever kind of nature, including, but not
                     limited to: court costs and the cost of services rendered by attorneys (whether
                     Surety at its sole option elects to employ its own attorney, or permits or
                     requires Undersigned to make arrangements for Surety’s legal
                     representation), investigators, accountants, engineers, or other consultants,
                     and any other losses, costs or expenses incurred by Surety by reason of

PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 3 OF 5
            Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 4 of 15



                    having executed any Bond, or incurred by it on account of any Default under
                    this Agreement by any of the Undersigned, or by reason of the refusal to
                    execute any bond. In addition, the Undersigned agree to pay to Surety
                    interest on all disbursements made by Surety in connection with such loss,
                    costs and expenses incurred by Surety at the maximum rate permitted by law,
                    calculated from the date of each disbursement.

      19.    Hudson has made demand for reimbursement of its expenses upon the

Defendants, but the Defendants have failed and to comply with Hudson’s demand for

reimbursement.

      20.    Accordingly, Hudson here sues Defendants, as Indemnitors, for indemnity

and reimbursement under the GIA, for all losses and expenses, including costs, interest,

attorneys’ fees, adjusting, accounting and investigative costs, and other professional

services related to the defense of the claim asserted by DWC; all of which Hudson

sustained because of having furnished the Bonds on behalf of Horizone. Defendants are

also liable to Hudson under the legal theories of contractual indemnity, common law

indemnity, unjust enrichment and restitution.

                                    Attorney’s Fees

      21.    Hudson was required to employ attorneys to bring this suit and has agreed

to pay attorney fees for legal services incurred in enforcing the provisions of the GIA.

Hudson is entitled to recover its attorney fees incurred in this case from the Defendants

pursuant to Tex. Civ. Prac. & Rem. Code Chap. 38 and pursuant to the terms of the GIA.

Hudson is also entitled to recover its costs and expenses incurred in enforcing the

provisions of the GIA.

      WHEREFORE, Hudson Insurance Company requests that after trial, it recover

judgment against the Defendants, jointly and severally, for

             1.     Financial losses and Expenses of not less than $200,000.00
                    sustained by Hudson because of having furnished the Bonds;


PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 4 OF 5
                    Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 5 of 15



                        2.          Prejudgment and postjudgment interest as allowed by law and as
                                    provided in the GIA;

                        3.          Attorneys’ fees incurred in filing this suit and enforcing the terms of
                                    the GIA;

                        4.          Court costs incurred in filing this suit;

                        5.          Such other and further relief to which Plaintiff may be entitled.


                                                                     Respectfully submitted,

OF COUNSEL:                                                          By: ___/s_/_J_a_m
                                                                                     __e_s_D_._C
                                                                                               __u_p_p_le_s_______________
                                                                            JAMES D. CUPPLES, SBN 05252300
CUPPLES & ASSOCIATES, PLLC                                                  Attorney - in - Charge
                                                                            SONIA M. MAYO, SBN 24002552
                                                                            700 Gemini Ave., Suite 200
                                                                            Houston, Texas 77058-2729
                                                                            Telephone: (281) 218-8888
                                                                            Facsimile: (281) 218-8788
                                                                            E-mail: admin@cuppleslaw.com

                                                                            ATTORNEYS FOR PLAINTIFF
                                                                            Hudson Insurance Company




Attachment: Exhibit A - General Indemnity Agreement dated June 16, 2015 - redacted




P:\ACTIVE\Hudson Ins\Horizone Co\Indemnity\Pleadings\Complaint.wpd




PLAINTIFF’S ORIGINAL COMPLAINT                                                                               PAGE 5 OF 5
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 6 of 15
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 7 of 15
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 8 of 15
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 9 of 15
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 10 of 15
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 11 of 15
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 12 of 15
                                                 EXHIBIT "A"
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 13 of 15
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 14 of 15
                                                 EXHIBIT "A"
                                                 EXHIBIT "A"
Case 3:19-cv-00098 Document 1 Filed 03/26/19 Page 15 of 15
